Citation Nr: 1207430	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  05-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic and lumbar spine disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a cervical spine disorder, including fibrositis and osteoarthritis of the cervical spine, to include as secondary to service-connected disability.

3.  Entitlement to service connection for sinusitis.

4.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems).


REPRESENTATION

Appellant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from December 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the claims of entitlement to service connection for a cervical spine disorder and sinusitis were initially claims to reopen previously denied issues.  In a decision issued in December 2007, the Board reopened and remanded those claims.  Consequently, the issues have been restated as set forth on the title page of this decision.

The Board further notes that, in a June 2002 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  Although the Veteran submitted a Notice of Disagreement as to that denial, he failed to file a timely substantive appeal within 60 days from the Statement of the Case issued in December 2003.  Consequently, the Board finds that this issue was not perfected for appeal, and the Board has no jurisdiction to consider it at this time.

Finally, the Board notes that the Veteran's current appeal was previously before the Board in December 2010.  At that time, the Veteran had multiple claims of clear and unmistakable evidence in multiple prior Board decisions.  The Board issued a separate decision in December 2010 denying those claims.  Consequently, those claims have been disposed of, and the Board will not address them herein.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's sinusitis and balance disorder claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder, which has been diagnosed as spondylosis without myelopathy and degenerative disc disease, was first shown many years after active duty and is not related to any injury, disease or event incurred in service, or to any service-connected disability.

2.  The Veteran's thoracic spine disorder, which has been diagnosed as spondylosis without myelopathy and degenerative disc disease, was first shown many years after active duty and is not related to any injury, disease or event incurred in service, or to any service-connected disability.

3.  The Veteran's cervical spine disorder, which has been diagnosed as spondylosis without myelopathy and degenerative disc disease, was first shown many years after active duty and is not related to any injury, disease or event incurred in service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  A thoracic spine disorder was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).
3.  A cervical spine disorder was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, notice letters dated in March 2002, February 2004, February 2006, May 2006, April 2008, November 2008 and July 2009 complied with VA's duty to notify the Veteran with regards to the issues adjudicated herein.  Specifically, these documents apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  They also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that some of the notices were not provided prior to the initial adjudication of the claims adjudicated herein.  However, the Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication-and issuance of a supplemental statement of the case, most recently in May 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

In addition, the Board acknowledges that the correspondence does not appear to have specifically notified the Veteran of the secondary service connection criteria.  Importantly, however, the statements made by the Veteran during the current appeal reflect his understanding of these requirements.  Accordingly, the Board finds that any error to inform the Veteran of this criteria is not harmful to him.  

Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told that it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates that he knew of the need to provide VA with information and evidence to support his claims.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, that VA has satisfied its "duty to notify" the Veteran, and that any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the Veteran has claimed that documents have been removed from his service treatment records.  A review of the service treatment records, however, does not show evidence of this.  There is, however, evidence that the Veteran's service treatment records were likely damaged in the fire at the National Personnel Records Center in 1973.  However, what remains, although somewhat water damaged, is still fairly readable.  Furthermore, the Veteran has not presented any evidence to support his allegations to include copies of the supposedly missing records.  Thus, the Board finds that the service treatment records in the claims file represent a full and complete record.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination pertaining to the claims adjudicated herein in December 2008 and August 2009.  The Board acknowledges that the Veteran has challenged the adequacy of the medical opinions proffered by the August 2009 VA examiner.  Consequently, the Board obtained an independent medical expert (IME) opinion in June 2011.  This opinion is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis is a listed presumptive chronic disease.  38 C.F.R. § 3.309(a).
In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board has reviewed all the evidence of record in the current appeal, which consists of the Veteran's statements and testimony; his service treatment records; VA treatment records; treatment records and statements from multiple private physicians; the report of the VA examinations conducted in December 2008 and August 2009; and the report of an IME obtained in June 2011.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, it is not required to discuss each and every piece of evidence in the case.  The Board will summarize the relevant evidence, as appropriate.

The Veteran contends that he began having pain in his neck and mid and lower back during military service and that those problems have continued, and in fact have progressively worsened since then.  He claims that the current conditions of his cervical, thoracic and lumbar spine are related to his military duties as a radioman and communications chief because he was required to carry heavy equipment on his back and because the whip antenna on equipment hit him in the head, neck, and back, especially when he was required to run.

The Board notes that the Veteran is a combat veteran as evidenced by his receipt of the Combat Infantryman Badge.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  

Thus, although the combat presumption as set forth above helps the Veteran establish the incurrence of injury or disease in service, there still needs to be evidence of a current disability that is related to that in-service injury or disease.  In the present case, the Board finds the evidence is not sufficient to establish that a nexus relationship exists between the Veteran's current cervical, thoracic and lumbar spine disorders and his reported injury in service.

Initially, the Board notes that the current medical evidence establishes that the Veteran is diagnosed to have spondylosis without myelopathy and degenerative disc disease of the cervical, thoracic and lumbar spines.  These diagnoses are set forth in the June 2011 IME's opinion and are based upon the results of magnetic resonance imaging (MRI) studies conducted in March 2007.  Consequently, there is no question that the Veteran has a current disability involving each segment of his spine.

As previously indicated, the real question in the present case is whether any current disability is related to injury or disease incurred during the Veteran's military service.  In support of his claim, the Veteran has submitted multiple medical statements from various private physicians.  The first document is a January 1975 letter from Dr. E.D.R. to Dr. J.J.V. in which Dr. E.D.R. stated that the Veteran has been an intermittent patient of his in Dr. J.J.V.'s absences during the period of October 18, 1954 through February 12, 1974.  Dr. E.D.R. stated that he had intermittently treated the Veteran since October 1954 for multiple conditions including "cervical pain with a progressive loss of range of neck motion."

The Veteran also submitted multiple statements from Dr. B.R. who indicates that he had taken an extensive history from the Veteran, performed a complete physical examination, and also reviewed all medical records provided to him.  In an October 2003 statement, the physician relates a history of the Veteran serving in the U.S. Army as a radioman and communications chief in Korea from 1953 to 1954 and that his duty required carrying a large radio on his back through combat that contained a 10 foot whip antenna, which apparently snapped back and forth when he was required to run, striking him multiple times on the neck, back, as well as the head.  The doctor also stated that the Veteran's duty required him to frequently sleep on the ground in zero degree weather, which led to facial pain, bilateral ear pain, tinnitus, balance problems, as well as neck pain and back pain.  He stated that the Veteran continues to suffer from neck pain, mid back pain, as well as facial pain, bilateral ear pain, tinnitus and balance problems.  He related that recent diagnostic studies (MRIs) demonstrated multi-level degenerative changes, mild retrolisthesis of C5 and mild to moderate central canal stenosis from C4 to C7 of the cervical spine, and mild multi-level chronic appearing compression fractures from T6 through T11 as well as multi-level degenerative disc disease of the thoracic spine.  He stated that, in his professional opinion, the Veteran's present neck and back pain conditions are directly related to injuries sustained while serving as a radioman and communications chief in the U.S. Army in Korea from 1953 to 1954.  In a December 2003 statement, this physician further opined that the Veteran's injuries relating to neck and back precipitated the development of osteoarthritis affecting the cervical, thoracic and lumbar spines.  In subsequent statements dated in March 2007 and December 2007, Dr. B.R. essentially reiterates his opinions previously given.

In contrast, the evidence of record against the Veteran's claims that his cervical, thoracic and lumbar spine disorders are related to his military include the lack of treatment shown in the service treatment records as well as his separation examination report that failed to note any abnormalities of his spine.  In addition, a July 1977 X-ray of the neck (taken in conjunction with a VA examination) failed to demonstrate any abnormalities of the Veteran's cervical spine.  VA treatment records from 1977 also speak against the claim.  The Veteran was seen in Ambulatory Care in November 1977 with complaints of a history of sinus problems that causes severe loss of motion of the neck.  He underwent a physical therapy consultation later that month at which he complained of pain in the back of his neck since 1963 with steady pain over the past few years with restriction of range of motion.  He related that he was treated by a chiropractor and told he had a muscle condition.  Physical examination revealed active range of motion of the neck to be about one-half of normal but passive range of motion was within normal limits, questionably painful.  There was tenderness over the paravertebral muscles of the cervical spine, but no spasm.  The assessment was chronic neck pain, questionable fibrositis, questionable osteoarthritis of the cervical spine.  In December 1977, the Veteran underwent consultation with the Ear, Nose and Throat Clinic relating to complaints of ringing in his ears, pains in his forehead, blood in right nostril, aches in the skull below and above the eyes, and dizziness.  It was noted, however, that his main complaint was constant neck pain since 1963 ("losing use of my neck").  Physical examination was essentially normal except for left tympanic membrane thickening, mild discharge in the nasopharynx and marked pain to palpation of the left and right pterygeril muscles and right and left temporomandibular joints.  An Oral Surgery consultation, however, failed to find an temporomandibular joint pain or pathology.  Also of note, the impression of an X-ray taken in December 1977 was minimal productivity involving the uncovertebral joints.  The X-ray report notes that there was a smooth cervical lordotic curve; disc spaces were the usual thickness; and the texture of bone was normal.

The report of a psychological evaluation conducted in May 1982 for Social Security disability benefits purposes showed the Veteran was diagnosed to have a somatization disorder with hypochondriacal features and mild panic disorder in a histrionic personality.  The examiner noted in his report that the Veteran tends to be an exaggerated complainer and had become a "humorless, injustice collector."  He also stated that the Veteran's experience in the Korean War was a rude awakening to him since he was not accustomed to the rough, indifferent treatment accorded soldiers and that, because of the rather tough and physically demanding treatment the Veteran feels he received, he became convinced that these experiences had permanently damaged his health and physical well-being.  Regardless of his medical status, the examiner noted that the psychological tests certainly document a significant psychological component to his problems.  Moreover, his personality structure is one vulnerable to converting physical and psychic stress into physical symptoms.
A June 1989 examination report also for Social Security disability purposes shows the Veteran complained of many problems including pain and numbness in the neck, ears and face.  The examiner noted that, during the examination, the Veteran had a very strange manner and affect.  His expressions were somewhat flat and he seemed to stare abnormally.  On physical examination of the head and neck, it was noted that the Veteran seemed to be tender to percussion over the left side of the face and very tender in both aspects of the trapezius muscle.  Sensation testing was noted to be irregular in the upper extremities with no dermatomal pattern as to whether he had good or bad sensation.  The examiner's assessment was that, overall, the Veteran's problems were hard to evaluate and were basically subjective in nature.  Given the type of his symptoms, his activity and his affect as well as his responses to neurological testing, the examiner stated that he felt that there was some suspicion of psychological dysfunction here, and recommended that the Veteran be evaluated by a psychiatrist or psychologist.

A July 1989 report of psychiatric evaluation for Social Security disability purposes demonstrates the Veteran was diagnosed to have an atypical paranoid disorder.  The examiner noted that the Veteran's affect was appropriate except as to his quickness to anger and his resistance to criticism that was out of proportion and then in the extreme when he was talking about persecution by the government (Veteran was noted to become enraged and easily touched off when talking about the government and the way they treat their veterans and the way they treated him).  

In addition, the Veteran underwent two VA examination in December 2008 and August 2009.  Both VA examiners diagnosed the Veteran to have cervical, thoracic and lumbar disc disease.  After reviewing the record and examining the Veteran, the December 2008 examiner opined that none of the spine conditions diagnosed are related to events that occurred in military service.  The examiner's reasoning was that he could not locate any records in the service treatment records revealing any of these conditions.  In providing a nexus opinion, the August 2009 VA examiner opined that the Veteran's lumbar, thoracic and cervical spine conditions are not related to events that occurred in military service.  He stated that the Veteran's service treatment records do not include entries by a military medical provider regarding spine complaints although the Veteran stated he was seen by medics for spine complaints on several occasions.  Furthermore, there are no post separation medical progress notes to review.  Letters written by the Veteran's physicians were reviewed.  The examiner specifically noted a letter written by the Veteran's private physician in September 1977 that stated that X-rays were reviewed from 1954 revealing osteoarthritis of the cervical, thoracic, and lumbar spines.  The examiner stated that osteoarthritis of all spinal segments without a history of significant trauma would be highly unusual in a 23-year old individual.  Additionally, cervical spine series from both July 1977 and December 1977 were normal revealing normal disc spaces.  

The Board notes that the Veteran challenged the August 2009 VA examination and opinion.  Consequently, it sought an IME opinion related to the Veteran's claims.  In June 2011, an IME opinion was obtained from a physician who is a fellowship-trained Orthopaedic spine surgeon and Assistant Professor at the University of Virginia.  In response to a question as to what current disorders of the spine the Veteran may have, based upon MRI reports from March 2007, the IME diagnosed the Veteran to have currently spondylosis without myelopathy and degenerative disc disease of the cervical, thoracic and lumbar spine.

Next, in response to a request to provide a medical nexus opinion, the IME noted that there is no claim during the Veteran's active duty from 1953 to 1954 of cervical, thoracic or lumbar complaints.  Furthermore, he referred to the December 1977 VA physical therapy note that specifically states that the Veteran complained of pain in the back of the neck since 1963, intermittently.  At that time an X-ray was obtained and the report stated "[r]adiographic examination of the cervical spine includes the AP and lateral view and cone down view for the atlas and axis.  Spaces between the lateral masses C1 over C2 are symmetrical.  There is a smooth cervical lordotic curve.  Disc spaces are of usual thickness. The texture of bone is normal.  There is no cervical rib.  Conclusion:  Minimal productivity involving the uncovertebral joints."  The IME's interpretation of this radiographic read is of an age-appropriate cervical spine X-ray.  At the time the Veteran was 45 years old.  The IME noted that he had also reviewed Dr. B.R.'s assertion that "patient served in the U.S. Army as a radioman and communications chief from Korea from 1953-1954.  The patient's duty required carrying a large radio on his back through combat that contained a 10-foot whip antenna.  The long whip antenna frequently snapped back and forth when the patient was required to run striking him multiple times on the neck, back, as well as the head."  In the IME's opinion, he concluded that this assertion does not achieve a 50 percent probability that the currently diagnosed disorders of the spine are related to the Veteran's duty on active military service.  He stated that he could find no supporting causal information to conclude that the Veteran's activities during the war are causally related to his current spinal condition.  [A December 2006 VA physical therapy note indicates that the patient began complaining of spinal symptoms only in 1963, and within Veteran's service records there is no claim of spine-related complaints.]  

Finally, in response for a request for a medical opinion as to whether the Veteran's current spine disorder may be secondary to the Veteran's claimed conditions of sinusitis, dizziness/balance disorder, or the bronchopneumonia he claims to have had in service, the IME opined that the cervical, thoracic and lumbar spondylosis is not causally related to or aggravated by sinusitis, dizziness/balance disorders, or bronchopneumonia.  He stated that there is a single cervical spine entity described as Grisel's syndrome that can be related to a twisting mechanism or torticollis of the neck secondary to an upper respiratory illness; however, that is not supported by any of the Veteran's claims nor by any of the available records.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the most probative and persuasive medical opinion of record as to whether the Veteran's current disorders of the cervical, thoracic and lumbar spines are related to his military service is the IME's June 2011 medical opinion.  After considering the private physicians letters and statements, the Board finds them to lack probative value for various reasons.  First, the Board notes that, although the January 1975 letter from Dr. E.D.R. to Dr. J.J.V appears at first glance to support the Veteran's allegation of a continuity of neck pain since service because Dr. E.D.R. stated he has treated the Veteran intermittently from 1954 to 1975 for multiple conditions to include neck pain, the Board finds that this letter does not actually identify when Dr. E.D.R. began treating the Veteran for neck pain.  However, the Board notes that the 1977 VA treatment notes demonstrate that the Veteran himself reported the onset of his neck pain to be in 1963, which would fall within the time frame that Dr. E.D.R. treated the Veteran.  Consequently, when considered with the other evidence of record, the Board finds that Dr. E.D.R.'s statements lack sufficient specificity to support the Veteran's report of a continuity of symptomatology since service.  In other words, Dr. E.D.R.'s statements are simply too vague to establish the onset of the Veteran's neck pain.  Consequently, this statement lacks probative value to establish either a continuity of symptomatology or a relationship between the Veteran's current spinal disorders and his military service.

Furthermore, the Board acknowledges that the Veteran's private physician, Dr. R.B., stated in all of his statements that, in addition to physical examination of the Veteran, he had reviewed "all medical records provided to him."  He does not, however, identify what those records are.  Significantly, he does not indicate he has reviewed the Veteran's service treatment records.  Furthermore, although his medical opinions are supportive of the Veteran's claim, he fails to provide any reasoning for his opinions as to why he believes the Veteran's duties as a radioman and communications chief while in Korea in 1953 to 1954 would result in his current cervical, thoracic and lumbar spine disorders.  Nor does he explain away the multiple cervical spine X-ray findings from 1977 that failed to note findings consistent with either spondylosis or degenerative disc disease.

Furthermore, the Board notes that these private physicians' understanding of what happened during the Veteran's military service is essentially based upon the Veteran's self-report.  The psychological and psychiatric evaluation findings from May 1982 and July 1989, however, cast doubt as to the Veteran's ability to provide a rational and unexaggerated account of his military service.  The May 1982 report makes it clear that the Veteran was not ready for the rough and indifferent treatment accorded soldiers during the Korean War and that, because of the rather tough and physically demanding treatment he feels he received, he has become convinced that these experiences have permanently damaged his health and physical well-being.  This has intensified to the point where it has become his major preoccupation.  Thus, the Board finds that the findings by the psychologist and psychologist reduce the credibility of the Veteran's reports, especially of what happened during his military service, and that any medical opinion based upon those reports is of less probative value because of its reliance on the Veteran's statements that lack credibility.  

It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  A medical opinion based on speculation, without supporting data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 5 Vet. App. 104, 145 (1999).  Consequently, the Board finds that Dr. R.B.'s statements and opinions lack probative value because they are based upon reports by the Veteran regarding his in-service duties and injuries that lack credibility and fail to provide fully articulated sound reasoning for the medical opinions provided.  

Having found the private medical evidence lacks probative value, the Board also unfortunately finds that the medical opinions expressed by the VA examiners in December 2008 and August 2009 are also inadequate and, therefore, lack probative value.  Unfortunately, the December 2008 examiner failed to account for the Veteran's report of injury in service, and instead relied on the lack of showing of any complaints or findings of spine problems in the service treatment records in rendering his opinion.  As such, the examination report is not adequate for rating purposes.  A medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the Veteran's current disability and his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
As for the August 2009 VA examiner's medical opinion, the Board notes that it is unable to identify the medical record the examiner cites too.  Specifically, the Board is unable to find the private physician's September 1977 letter that states he reviewed X-rays from 1954 revealing osteoarthritis of the cervical, thoracic and lumbar spine.  As the reasoning for the examiner's opinion, in part, relies upon the fact that osteoarthritis in all spinal segments in a 23-year old individual without significant injury would be highly unusual, this part of the examiner's reasoning is inadequate as it is based upon a record that is not actually found to be part of the record.  Consequently, the Board finds that, when striking this part of the examiner's rationale, that leaves essentially the rationale that there are no entries of treatment in the service treatment records, and the cervical spine X-rays taken in 1977 were normal revealing normal disk spaces.  As previously indicated, reliance upon the lack of showing of any complaints or findings in the service treatment records alone is not an adequate reason for concluding there is no relationship between the Veteran's current disability and his military service.  The Board does not find the inclusion of the 1977 X-rays to be sufficient to support the otherwise inadequate medical opinion.

Finally, the Board notes that the Veteran himself has claimed that his current spine disorders of spondylosis and degenerative disc disease are related to pain that he had in his neck and back during his military service.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his current spine disorders and his military service.  

Furthermore, the Board has considered the Veteran's assertions that his current spine disorders have continued since service, especially his cervical spine disorder.  However, as previously discussed, the Veteran's report lacks credibility based upon the results of psychological and psychiatric evaluations in May 1982 and July 1989.  Furthermore, the Board finds that his report of a continuity of symptoms is inconsistent with the medical evidence of record that shows he reported to VA doctors in November and December of 1977 that the onset of his neck pain was in 1963.  The Board finds that these statements made contemporaneously with seeking medical attention to be more probative and persuasive than statements made by the Veteran many years later in support of claims for compensation, which are inherently biased because of the motivation to obtain monetary gain.  As for his thoracic and lumbar spine disorders, the Board notes that the earliest evidence of treatment for these conditions is Dr. B.R.'s October 2003 statement.  The Board notes there are no treatment records for it to review.  Consequently, the Board finds that the Veteran's report of a continuity of symptoms since service are inconsistent with the evidence of record, have an inherent bias, and lack credibility affecting the probative value of the Veteran's statements.  

The Board finds, therefore, that the most probative evidence-and, therefore, the most persuasive when consider with the remaining probative evidence of record-to be the June 2011 IME's opinion.  It is clearly based upon a review of the entire record as it stands before the Board and the IME provided a factually accurate and fully articulated reasoning for his medical opinion that the Veteran's current spinal disorders are not related to his military service, especially not to the Veteran's claim that his neck and back were injured due to a 10 foot long whip antenna on the radio he carried on his back.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's current cervical, thoracic and lumbar spine disorders (diagnosed as spondylosis and degenerative disc disease) are related to his military service.

In addition, the Board finds that service connection on a presumptive basis is not warranted as the medical evidence fails to establish by X-ray that the Veteran had osteoarthritis in any segment of his spine within one year of his discharge from active service in October 1954.
Finally, the Board notes that the Veteran has raised the question of whether his cervical spine disorder is secondary to his claimed conditions of sinusitis, dizziness/balance disorder, or bronchopneumonia.  The IME opined that there is no causal relationship between the Veteran's cervical spine spondylosis and these conditions, nor has it been aggravated by.  He points to only one instance in which a cervical spine entity may be secondary to an upper respiratory illness (Grisel's syndrome), which he states is not supported by any of the Veteran's claims nor by any of the available records.  There is no other medical evidence to support that the Veteran's cervical spine disorders are proximately due to, the result of or has been aggravated by these conditions.  Even if there were, the Board notes that, to date, service connection for these claimed conditions has not been granted, and thus there is no basis for granting service connection on a secondary basis.  Thus, the preponderance of the evidence is against finding that secondary service connection is warranted for the Veteran's cervical spine disorders.

Accordingly, the Board concludes that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's current cervical, thoracic and lumbar spine disorders (spondylosis and degenerative disc disease)-on a direct or secondary basis.  The preponderance of the evidence being against these direct and secondary service connection claims, the benefit of the doubt doctrine is not applicable.  Consequently, these issues must be denied.

ORDER

Entitlement to service connection for disorders of the thoracic and lumbar spine, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected disability, is denied.

REMAND

The Board finds that remand of the Veteran's sinusitis and balance disorder claims is warranted.  Although the additional delay is regrettable, it is necessary to ensure that there is a complete record upon which to decide these claims so that he is afforded every possible consideration.  

Sinusitis

In September 2011, the Board obtained an IME opinion relating to the Veteran's claim for service connection for sinusitis.  The IME stated that there was no clear evidence that the Veteran currently has chronic sinusitis and that further work-up was needed to establish a diagnosis of chronic sinusitis at the present.  The IME suggested that the Veteran be referred to a sinus specialist - a rhinologist - and that a sinus CT scan be conducted.  He stated that, without this further work up, he is unable to provide the requested medical opinions.

Consequently, the Board finds that remand is necessary to obtain a VA sinus examination to be performed by a rhinologist.  If a rhinologist is not available, then the examination should be performed by an otolaryngologist.  Prior to the examination, a sinus CT scan should be conducted.  After examining the Veteran and reviewing the claims file and the results of the sinus CT scan, the examiner should provide an opinion as to whether there is objective medical evidence that the Veteran currently has chronic sinusitis.  If a diagnosis of chronic sinusitis is rendered, then a medical opinion as to its etiology should be provided.  In rendering any medical opinion, the examiner should be directed to consider the Veteran's reports of in-service exposure to cold weather during boot camp, his complaints of pain in the face and forehead during service, and his episode of bronchopneumonia or upper respiratory infections while serving in Korea.  The examiner should also consider, and address, the Veteran's report of a continuity of symptoms since service.  

Balance Disorder

The Board notes that the claims file contains a Statement of the Case and a Supplemental Statement of the Case issued in March 2008 on the issue of entitlement to service connection for a "balance disorder of unknown etiology."  A review of VACOLS shows that a VA Form 9 was received on May 12, 2008; however, this document has not been associated with the claims file.  VACOLS also indicates that the Veteran's appeal as to this issue has not been certified to the Board although a timely VA Form 9 has been received.  The only other document in the claims file relating to this issue is a letter with attachments submitted by the Veteran directly to the Board in August 2011.

Based upon its review, the Board can only presume that there is a temporary file at the RO that contains the VA Form 9 and any subsequent documents and/or evidence relating to this issue.  Although the Board technically has jurisdiction to decide this issue at this time, it cannot do so without the full record before it.  Consequently, on remand, the RO's temporary file should be associated with the Veteran's claim.  

Accordingly, this case is REMANDED for the following:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA sinus examination to be conducted by a rhinologist, if available.  If a rhinologist is not available, then the examination should be conducted by an otolaryngologist.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

Prior to conducting the examination, a sinus CT scan should be conducted.  The report, including scans, should be made available to the examiner at the time of the examination.

After reviewing the claims file and the report of the sinus CT scan and examining the Veteran, the examiner should render an opinion as to whether the objective medical evidence demonstrates that the Veteran currently has chronic sinusitis.  If a diagnosis of chronic sinusitis is rendered, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current chronic sinusitis had its onset during his active military service or is otherwise related to any disease or injury incurred during service [to include his in-service exposure to cold weather during boot camp, his complaints of pain in the face and forehead during service, or his episode of bronchopneumonia or upper respiratory infections while serving in Korea].  In rendering an opinion, the examiner must address the Veteran's statements as to a continuity of symptoms.  

A complete rationale should be given for all conclusions and opinions expressed in a legible report.  If any opinion requested cannot be rendered without resorting to mere speculation, the examiner must so state and explain the reasons why (e.g., additional evidence is needed, medical principles are not sufficient, etc.).  

2.  Associate with the Veteran's claims file any temporary file relating to the Veteran's appealed claim to reopen the previously denied issue of entitlement to service connection for a balance disorder.  

3.  Thereafter, readjudicate the issues remaining on appeal-entitlement to service connection for sinusitis and whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a balance disorder.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


